      0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1       Page 1 of 35




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

TERRI KENNEDY, on behalf of herself and all         )
others similarly situated,                          )       Case No.     0:21-cv-01704-SAL
        Plaintiffs                                  )
                                                    )       Class Action Complaint
v.                                                  )
                                                    )       Demand for Jury Trial
NEW-INDY CATAWBA LLC and                            )
NEW-INDY CONTAINERBOARD, LLC                        )
     Defendants.                                    )

                               CLASS ACTION COMPLAINT

       COMES NOW the Plaintiff Terri Kennedy, by and through their undersigned counsel, on

behalf of herself and all others similarly situated (“Plaintiffs”), who file this Class Action

Complaint against Defendants. In support of this complaint, Plaintiffs allege as follows:

                                      INTRODUCTION

       1.      This is a wide-ranging class action seeking damages from Defendants New-Indy

Catawba LLC, d/b/a New-Indy Containerboard and New-Indy Containerboard, LLC’s

(collectively, “New-Indy”) for the egregious and wrongful emission of foul and harmful hydrogen

sulfide, methyl mercaptan, methanol, and other pollutants and contaminants to the air, and the

discharge of inadequately treated wastewater to the Catawba River, affecting potentially over one

million citizens, residents, and workers in South Carolina and North Carolina.

       2.      New-Indy’s paper mill is located in Catawba, South Carolina (the “Mill”). Once

known as the Resolute Forest Products paper mill, it has been in operation since 1957, and, until

2020, manufactured bleached paper used in magazines and catalogs.

       3.      In 2018, New-Indy purchased the Mill to convert it from producing bleached paper

to producing brown paper for containerboard. New-Indy is a joint venture between Kraft Group,



                                                1
      0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1        Page 2 of 35




LLC, based out of Massachusetts (the owner of the New England Patriots), and Schwarz Partners

LP, based out of Indiana.

       4.      New-Indy claims it “has established a perfect balance in its manufacturing

process.” See https://newindycontainerboard.com/ (last visited June 7, 2021).

       5.      Based on that and other promises, in November 2019, New-Indy secured from York

County, South Carolina an agreement to limit its tax rate to 4%—the rate homeowners typically

pay which is much lower than what industrial users pay. Unlike homeowners, however, New-

Indy’s operations can cause and have caused grave environmental damage.

       6.      Unfortunately for the citizens of York County and surrounding counties, New-Indy

repaid York County’s generosity by engaging in conduct that has egregiously polluted the area

and caused harm and damages to potentially over one million people.

       7.      New-Indy has admitted in toxic release filings with the U.S. Environmental

Protection Agency (the “EPA”) that it emitted 31,700 pounds of hydrogen sulfide, 148,400 pounds

of ammonia, and over a million pounds of methanol to the atmosphere in 2019—all before it began

sending the foul wastewater to the lagoons.

       8.      New-Indy completed the Mill conversion in November 2020 and began high

volume production in February 2021. To facilitate the conversion, the Mill stopped sending foul

condensate to a steam stripper and incinerator and instead sent all foul condensate to its open-air

lagoons. This foreseeably resulted in an eight to ninefold increase the amount of foul condensate

piped to the open-air lagoons, causing a condition where hydrogen sulfide and other dangerous air

pollutants and contaminants evaporated into the air and dispersed to the surrounding communities.

       9.      Despite the ongoing negative effects of New-Indy’s activities, on April 5, 2021,

New-Indy submitted to the South Carolina Department of Health and Environmental Control




                                                2
      0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1        Page 3 of 35




(“DHEC”), an application requesting the removal of a permit production limit, to allow for an

increase in the production rate from New-Indy’s Mill.

       10.     Upon information and belief, DHEC has not acted on that permit application nor

granted New-Indy permission to increase production.

       11.     As the Mill began high volume production, people living and working within a 30-

mile radius of the Mill experienced and complained of strong, foul odors and physical reactions to

exposure to excessive amounts of hydrogen sulfide and other pollutants and contaminants.

       12.     DHEC received “an unprecedented number of complaints … related to odor,” and

immediately began investigating the odors. By May 7, 2021, DHEC received more than 17,000

complaints of noxious odors.

       13.     On May 7, 2021, DHEC determined “the odor is injurious to the welfare and quality

of life and is interfering with use and enjoyment of property” and ordered New-Indy to take actions

to remedy the unlawful air pollution released from the Mill. In DHEC’s order, it determined the

odor is injurious to the welfare and quality of life and interfering with use and enjoyment of

property in the area. See Exhibit A, DHEC Order.

       14.     On May 13, 2021, the EPA issued an emergency order under the Clean Air Act,

also ordering New-Indy to take actions to remedy the unlawful air pollution released from the Mill.

See Exhibit B, EPA Order.

       15.     New-Indy discharges up to twenty-five million gallons of wastewater per day in the

Catawba River, which includes tens of thousands of pounds of ammonia and nitrate. The Catawba

Riverkeeper has reported the presence of “chunky foam” in areas downstream of the New-Indy

wastewater discharge since the fall of 2020, which was the same time that New-Indy began

switching from making bleached paper to brown paper. In addition, the EPA had cited New-Indy




                                                3
      0:21-cv-01704-SAL            Date Filed 06/08/21   Entry Number 1      Page 4 of 35




for being non-compliant with the Clean Water Act each quarter between April 1, 2020 to December

31, 2020 (the most recent quarter reported).

       16.     The interim orders by DHEC and EPA do not compensate for people’s past, present,

and future harm caused by New-Indy’s wrongful actions, and they fail to require New-Indy to take

immediate and adequate measures to eliminate its pollution of the air and to stop discharging

inadequately treated wastewater to the Catawba River.

       17.     Plaintiffs bring this proposed class action on behalf of themselves and all other

persons or entities who, from November 1, 2020 to the present (the “Class Period”), owned, leased,

resided on property, or were employed within, or conducted business within, 30 miles from the

Mill (the “Class Area”).

                                   JURISDICTION AND VENUE

       18.     This action seeks recovery for injuries to the Plaintiffs’ and Class’ health, real

property, and personal property resulting from New-Indy’s wrongful and tortious actions and

omissions, which occurred at and around the Mill in York County, South Carolina, and caused

damages to Plaintiffs in York County and the Class Area.

       19.     The Court has personal jurisdiction over New-Indy because the claims asserted in

this action arise from New-Indy’s contacts with South Carolina.

       20.     This Court has jurisdiction pursuant to the Class Action Fairness Act (“CAFA”),

28 U.S.C. § 1332(d). CAFA jurisdiction is appropriate because there are 100 or more Class

Members and the aggregate amount in controversy exceeds five million dollars ($5,000,000.00),

exclusive of interest and costs.

       21.     Independent of and in addition to original jurisdiction under CAFA, this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because there is complete diversity of




                                                 4
       0:21-cv-01704-SAL          Date Filed 06/08/21       Entry Number 1         Page 5 of 35




citizenship between the parties and the amount in controversy exceeds seventy-five thousand

dollars ($75,000.00).

        22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events or omissions giving rise to Plaintiffs’ claims took place in this judicial

District, and because much of the property that is the subject of this action is situated in this judicial

District.

                                               PARTIES

                                             PLAINTIFF

        23.     Plaintiff Terri Kennedy own and live on property located at 362 Cotton Field Road,

Indian Land, South Carolina. She lives approximately seven miles northeast from the Mill. She,

with her husband, has owned her property during the Class Period.

        24.     Plaintiff, at the time of sustaining the damages complained of herein, has suffered

or will suffer injuries and damages as a result of the hydrogen sulfide and other pollutants and

contaminants wrongfully emitted by New-Indy.

        25.     Plaintiff started noticing strong and frequent odors in January 2021. The smell of

rotten eggs seeped into their home, often waking them up in the middle of the night. The odor

would come in waves, three to five times a week. This odor continues to reach their home multiple

times per week. The awful and unpredictable odor prevents Plaintiff from enjoying her home and

property. Plaintiff suffered health effects including headaches, bloody noses, sinus issues, and

persistent nausea. Plaintiff has sought medical treatment for these conditions.

                                           DEFENDANTS

        26.     Defendant New-Indy Catawba LLC, d/b/a New-Indy Containerboard, is a limited

liability company organized under the laws of Delaware, with its main office in Catawba, South




                                                    5
      0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1       Page 6 of 35




Carolina. It is the operator of the Mill, it is registered to do business in South Carolina, and its

registered agent is Corporation Services Company, 508 Meeting Street, West Columbia, South

Carolina 29169.

       27.     Defendant New-Indy Containerboard, LLC is a limited liability company organized

under the laws of Delaware with its main office in Ontario, California. New-Indy Containerboard,

LLC is the parent of New-Indy Catawba LLC. As such, it exercises total control over all aspects

of New-Indy Catawba LLC’s operation of the Mill. Defendant New-Indy Containerboard, LLC’s

registered agent is CSC Lawyers Incorporating Services, 2710 Gateway Oaks Dr., Suite 150 N,

Sacramento, CA 95833.

                                  FACTUAL BACKGROUND

New-Indy Converts the Mill, Increases Production, and Changes Wastewater Management

       28.     New-Indy operates the Mill at 5300 Cureton Ferry Road in Catawba, South

Carolina.

       29.     A population of over one million people live within a 30-mile radius of the Mill,

which includes York, Lancaster, and Chester Counties in South Carolina, and Union and

Mecklenburg Counties in North Carolina.

       30.     The Mill is located approximately 10 to 11 miles south and southwest of Indian

Land, South Carolina and Waxhaw, North Carolina, respectively. The Catawba Indian Nation

Reservation is located less than 4 miles north of the Mill.

       31.     The Mill operates under Title V Operating Permit #2440-0005, an air pollution

permit which was issued by DHEC on May 7, 2019, became effective on July 1, 2019, and expires

on June 30, 2024. The Mill also operates under National Pollutant Discharge Elimination System

(NPDES) Permit No. SC0001015, a wastewater discharge permit issued by DHEC.




                                                 6
      0:21-cv-01704-SAL         Date Filed 06/08/21     Entry Number 1        Page 7 of 35




       32.     After applying for and receiving on July 23, 2019 a state construction permit from

DHEC authorizing manufacturing conversions (Construction Permit #2440-0005-DF), New-Indy

shut the Mill down between September of 2020 and November of 2020, to convert manufacturing

operations from communication paper products (bleached paper) to containerboard grades

(unbleached cardboard or brown paper).

       33.     Prior to the conversion, New-Indy sent more than half of the volume of its foul

condensate steam, which contained hydrogen sulfide, methyl mercaptan, methanol, and other

pollutants, to the steam stripper. New-Indy was using the steam stripper and incinerator to control

its hazardous air emissions, which also resulted in the removal of hydrogen sulfide and other

pollutants and contaminants from the Mill’s air emissions. The maximum capacity of New-Indy’s

steam stripper is approximately 430 gallons per minute (“gpm”) of foul condensate. New-Indy

was piping the remainder of its foul condensate to the Aeration Stabilization Basin (“ASB”) at a

rate of approximately 90 gpm.

       34.     After the conversion, when the Mill resumed manufacturing operations in

November 2020 (with low production rates), and began higher (but not full) production rates in

February 2021, it began sending all of its foul condensate steam to the ASB in the wastewater

treatment facility at approximately 720-800 gpm, which is almost twice the maximum capacity of

the steam stripper. Hydrogen sulfide and other pollutants and contaminants were volatilized and

emitted from the ASB to the ambient air. This practice leads to passive air stripping of hydrogen

sulfide and other pollutants and contaminants into the ambient air given the high volatility of

hydrogen sulfide and the other pollutants and contaminants in the foul condensate.

       35.     On April 5, 2021, despite knowing that their operations were emitting dangerous

amounts of hydrogen sulfide and other pollutants and contaminants into the community, New Indy




                                                7
      0:21-cv-01704-SAL          Date Filed 06/08/21       Entry Number 1        Page 8 of 35




submitted a permit application to DHEC requesting authorization to increase its operations, which

required the removal of a permit production limit at the Mill.

                            Adverse Health Effects of the Pollutants

       36.     Hydrogen sulfide is a flammable, colorless gas. It is a component of the Total

Reduced Sulfur (“TRS”) chemical mixture associated with the pulp and paper industry and has a

“rotten egg” odor. People usually can smell hydrogen sulfide at low concentrations in air ranging

from .5 to 300 parts per billion (“ppb”).

       37.     Inhalation exposures to elevated concentrations of hydrogen sulfide have been

shown to cause various adverse health effects.         The Center for Disease Control (“CDC”)

Information Center’s guidance states that exposure to low concentrations of hydrogen sulfide can

cause irritation to the eyes, nose, or throat, difficulty breathing for some asthmatics, and headaches,

poor memory, tiredness, and balance problems. Pulmonary manifestations can include “bronchial

and/or lung hemorrhage.”

       38.     Repeated or prolonged exposure to hydrogen sulfide has been reported to cause low

blood pressure, headache, nausea, loss of appetite, weight loss, ataxia, eye-membrane

inflammation, and chronic cough. Neurologic symptoms, including psychological disorders, with

chronic exposure pose more serious consequences to children because of the potential latency

period. Exposure to hydrogen sulfide may pose additional risks to pregnant women, with

“increased risk of spontaneous abortion.” “High-dose exposures may cause insufficient cardiac

output, irregular heartbeat, and conduction abnormalities.” Medical Management Guidelines for

Acute Chemical Exposure Hydrogen Sulfide, https://www.atsdr.cdc.gov/mhmi/mmg114.pdf

       39.     Methyl mercaptan (CASRN 74-93-1; CH4S) also known as methanethiol, is a

highly toxic, extremely flammable, colorless gas with a smell similar to rotten cabbage. Methyl




                                                  8
      0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1       Page 9 of 35




mercaptan has an odor threshold of 2 ppb. Further, vapors of liquified methyl mercaptan gas are

heavier than air and spread along the ground. Methyl mercaptan is highly irritant when it contacts

moist tissues such as the eyes, skin, and upper respiratory tract. It can also induce headache,

dizziness, nausea, vomiting, coma, and death.

       40.     Epidemiological, experimental, toxicological, and other studies have investigated

the relationship between inhalation exposure to hydrogen sulfide and adverse health effects. In

2010, the National Research Council of the National Academics evaluated the state-of-the-science

and published AEGLs (“Acute Exposure Guideline Levels”) for hydrogen sulfide. The evaluation

reported three tiers of AEGLs. The AEGL-I concentrations are defined as the airborne

concentration … of a substance above which it is predicted that the general population, including

susceptible individuals, could experience notable discomfort, irritation, or certain asymptomatic

nonsensory effects.”

       41.     AEGL-I concentrations are derived for different averaging periods. For hydrogen

sulfide, the 10-minute, 30-minute, and 60-minute AEGL-I concentrations are 750 ppb, 600 ppb,

and 510 ppb, respectively. These values were all derived from a study that reported headaches

among adults with asthma following acute inhalation exposures to hydrogen sulfide.

       42.     The CDC’s Agency for Toxic Substances and Disease Registry (ATSDR) has

established an acute Minimal Risk Level (“MRL”) for hydrogen sullfide. A MRL is an estimate

of the daily human exposure to a hazardous substance that is likely to be without appreciable risk

of adverse health effects over a specified duration of exposure. For hydrogen sulfide, the acute

MRL for continuous exposure from 1 day to 14 days is only 70 ppb. The odor threshold range for

hydrogen sulfide is .5 to 300 ppb.

       43.     Between April 24-27, 2021, EPA personnel took hydrogen sulfide samples from




                                                9
     0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1       Page 10 of 35




the air at 12 locations near the New-Indy Mill, ranging in distance from 0.38 miles to 3.56 miles.

One second hydrogen sulfide concentrations in the air ranged from 13.6 ppb to 943 ppb and

averaged from 1.73 ppb to 669 ppb over the duration of the sampling period (30-62 minutes).

Seven of the 12 samples exceeded the MRL as averaged over the sampling duration and one

exceeded the AEGL for hydrogen sulfide. The EPA’s findings are described in the EPA’s May

13, 2021 Order, paragraphs 21-32. See Exhibit B.

  “Unprecedented” Complaints; Regulators Determine New-Indy is Source of Pollutants

       44.     Residents in Fort Mill, Indian Land, Rockhill, and Lancaster, South Carolina. and

in Charlotte, Matthews, Pineville, and Waxhaw, North Carolina (Lancaster and York Counties in

South Carolina, and Union and Mecklenburg Counties in North Carolina), have complained of

strong odors emanating from the Mill and reported health effects to DHEC. DHEC’s online

database, which was created on March 12, 2021, allows specific information to be reported in a

descriptor field. The reported health effects as of May 13, 2021 included nausea (approximately

740 complaints including those that reported exposure to a “nauseating” odor), headaches

including migraines (approximately 650 complaints), nose or throat irritation (approximately 370

complaints), and eye irritation (approximately 360 complaints). Other reported symptoms include

coughing, difficulty breathing, asthma “flare ups,” and dizziness. As of April 27, 2021, in the

approximately five weeks since the DHEC online database was created, the database received

approximately 14,000 of such complaints, an “unprecedented” amount. See Ex. B, DHEC Order

¶5. Just over a week later, as of May 7, 2021, the total number of complaints climbed to over

17,000. Some of the complaints are from residents as far as 30 miles away from the Mill. In

contrast, in all of 2020, DHEC received approximately five complaints about the Mill.

       45.     Residents have also documented on DHEC’s online database a wide range of




                                               10
     0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1       Page 11 of 35




impacts to quality of life, personal comfort, and wellbeing. This includes hundreds of instances of

lost sleep, a desire to stay indoors to avoid odors, and stress and anxiety. For example, as of May

13, 2021, many residents noted: that odors are noticeable inside their homes (more than 2,000

complaints); that they were woken at night due to the odors (more than 600 complaints); and that

they did not want to go outside due to the odors (more than 400 complaints). A sampling of specific

quality of life impacts include: “It [the odors] is preventing our ability to enjoy our home and

community,” “We basically cannot enjoy our life,” and “We are prisoners in our own smelly

home.”

         46.   By April 9, 2021, DHEC was actively investigating the source of the strong odors

reported in York and Lancaster Counties. DHEC personnel reported experiencing off-site odors

on Highway 5, as it crosses the Catawba River near the Mill, and in neighborhoods several miles

away, in Rock Hill, Lancaster, and Indian Land, South Carolina.

         47.   EPA Region 4 also maintains a database to keep track of complaints submitted by

residents who live near the Mill. During March and April of 2021, the EPA logged 310 complaints.

Some complaints reported odors and a subset included information on health impacts. As of May

13, 2021, the most frequently cited symptoms included in the EPA database were headache (80

complaints), burning eyes (52 complaints), nausea (40 complaints), and throat irritation (20

complaints). These are the same four health impacts that were reported most frequently in the

DHEC online database.

         48.   During an onsite inspection on April 15, 2021, EPA inspectors wore 4-gas monitors

for personal safety that were set to alarm at a low threshold of 10 ppm (10,000 ppb) of hydrogen

sulfide. One inspector experienced the following hydrogen sulfide readings with the 4-gas monitor

while onsite at the Mill:




                                                11
     0:21-cv-01704-SAL        Date Filed 06/08/21        Entry Number 1    Page 12 of 35




       a.     At 11:07 a.m., on the top of the Post-Aeration Tank, near the guardrail overlooking

       the tank contents, the 4-gas monitor hydrogen sulfide alarm triggered and read 15.9 ppm

       (15,900 ppb).

       b.     At 12:41 p.m., about 50 feet from Aerator 6, the 4-gas monitor hydrogen sulfide

       reading was 6.9 ppm (6,900 ppb). The 4-gas monitor also read hydrogen sulfide of 3.1 ppm

       (3,100 ppb) at 12:49 p.m., and 4.9 ppm (4,900 ppb) at 12:52 p.m.

       c.     At approximately 4:47 p.m., a hydrogen sulfide alarm on the 4-gas monitor

       triggered while the employee was near the Evaporator Tank #1. The above 10 ppm reading

       wasn’t recorded, but shortly after the employee left the area, the 4-gas monitor showed a

       reading of 6.9 ppm (6,900 ppb).

       49.    On April 24, 25, 26, and 27, 2021, EPA inspectors also detected hydrogen sulfide

from on-site and nearby locations downwind of the Mill. The EPA’s findings are described in the

EPA’s May 13, 2021 Order, paragraphs 21-32. See Exhibit B.

       50.    EPA inspectors reported experiencing a distinct and strong odor while at the Mill

and while conducting sampling in nearby areas, including Catawba Indian Nation Reservation,

Indian Land, Riverchase Estates, and other surrounding communities. The EPA inspectors

reported noticing odors at the same time as when the Geospatial Measurement of Air Pollution

mobile lab measured airborne hydrogen sulfide. They also reported experiencing headaches, itchy

eyes, and nausea while the odor was present, and when hydrogen sulfide was being detected.

       51.    DHEC’s analysis assessing the location of an air emitting source using odor

complaints, wind direction, and EPA Region 4’s May 5, 2021 report regarding the Mill identify

New-Indy’s Mill as the main, if not only, source of hydrogen sulfide causing the symptoms

residents had reported in the surrounding communities.




                                              12
     0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1        Page 13 of 35




       52.     Many of the EPA recorded samples showed hydrogen sulfide concentrations

greater than AEGL-I. One sampling event on April 26, 2021 southeast of the Mill near the

Riverchase Estates development measured a hydrogen sulfide concentration that was already

greater than 750 ppb, indicating that elevated concentrations occurred for an unknown duration

before the sampling period began. See Exhibit B, EPA Order ¶38.

       53.     Over 40 years ago, the EPA determined that sulfur compound air emissions from

pulp and paper mills, like New-Indy’s Mill here, can adversely affect the welfare of the public. See

Kraft Paper Mills, Standards of Performance for New Stationary Sources, 41 Fed. Reg. 42012

(Sept. 24. 1976) (“TRS [total reduced sulfur] emissions from kraft pulp mills are extremely

odorous, and there are numerous instances of poorly controlled kraft mills creating public odor

problems ... Kraft pulp mills are a major source of TRS compounds ...TRS emissions from kraft

pulp mills are composed primarily of hydrogen sulfide, methyl mercaptan, dimethyl sulfide and

dimethyl disulfide ... TRS compounds can have an adverse effect on public welfare ... The

emissions from each pulp mill surveyed in the study affect an average of 44,000 persons over an

area of approximately 100 square miles ...”). At all relevant times, New-Indy was aware of the

risks its operations posed.

       54.     The DHEC online database reports demonstrate that residents near the Mill

experience many adverse impacts beyond health affects, including the odor-related quality of life

impacts alleged above.

       55.     Based on Plaintiffs’ own investigation and reports and data that continue to be

added to DHEC’s and EPA’s websites, New-Indy’s wrongful and egregious emissions of hydrogen

sulfide and other pollutants and contaminants continue to occur on a daily if not hourly basis,

causing harm and damages to the many people who live and work within 30 miles of the Mill.




                                                13
     0:21-cv-01704-SAL        Date Filed 06/08/21      Entry Number 1       Page 14 of 35




                                New-Indy’s Wrongful Conduct

       56.     If New-Indy properly designed, operated, maintained, and managed the Mill,

including it wastewater treatment plant, after the conversion, the Mill’s systems would collect,

capture, or destroy the hydrogen sulfide and other pollutants and contaminants produced by

operation of the Mill to prevent their escape into the ambient air, water, and surrounding

community.

       57.     New-Indy has failed to adequately collect, capture, and destroy the hydrogen

sulfide and other pollutants and contaminants generated at the Mill, improperly allowing emissions

of the hydrogen sulfide and other pollutants and contaminants to escape the Mill and invade the

homes and properties of the Plaintiffs and the Class members, causing them harm and damages.

       58.     New-Indy has a duty to control the Mill’s emission of the hydrogen sulfide and

other pollutants and contaminants. As such, New-Indy must operate and maintain the Mill in a

way that adequately captures, controls, and mitigates the emission of the hydrogen sulfide and

other pollutants and contaminants by implementing reasonably available mitigation, elimination,

and control systems.

       59.     New-Indy has failed to utilize and/or employ adequate mitigation strategies,

processes, and technologies to prevent and control the hydrogen sulfide and other pollutants and

contaminants from escaping the boundaries of the Mill and impacting the Catawba River, the

surrounding properties, and people within the Class Area.

       60.     New-Indy’s wrongful actions and omissions include, but are not limited to:

       a)      Utilizing inadequate systems when manufacturing their products, including the

       mismanagement of raw ingredients and byproducts;

       b)      Operating and maintaining a manufacturing process that inadequately captures,




                                               14
     0:21-cv-01704-SAL          Date Filed 06/08/21      Entry Number 1        Page 15 of 35




       controls, and/or mitigates the hydrogen sulfide and other pollutants and contaminants.

       c)       Failing to use proper or adequate equipment to abate emissions of hydrogen sulfide

       and other pollutants and contaminants, such as steam strippers, incinerators, and treatment

       ponds;

       d)       Failing to adequately treat and filter the exhaust produced through commercial

       operations prior to emitting it into the ambient air;

       e)       Failing to develop and/or implement an adequate odor prevention and abatement

       plan;

       f)       Failing to utilize other odor prevention, elimination, and mitigation measures and

       technology available to New-Indy; and

       g)       Increasing production levels while knowing the Mill does not have the equipment,

       systems, or measures in place to adequately manage the resulting higher levels of wastes,

       including foul condensate that contain the hydrogen sulfide and other pollutants and

       contaminants.

       h)       Other failures revealed during discovery.

       61.      As a result, the Plaintiffs’ and putative Class’ properties have been, and continue to

be, physically invaded by noxious odors and polluted wastewater from the Mill.

       62.      These hydrogen sulfide and other pollutants and contaminants have interfered with

activities in the surrounding areas, and they have precluded the use and enjoyment of private and

public spaces in those areas and caused harm and damages to people within the Class Area.

                               CLASS ACTION ALLEGATIONS

       63.      Plaintiffs bring this action as a class action under Fed. R. Civ. P. 23 on behalf of

the following Class:




                                                 15
      0:21-cv-01704-SAL          Date Filed 06/08/21       Entry Number 1         Page 16 of 35




          All persons or entities who, from November 1, 2020 to the present, owned, leased, resided

on property, or were employed within, or conducted business within, 30 miles from the Mill (the

“Class Area”).”

          Excluded from the Class are (1) New-Indy; (2) any entity in which New-Indy has a

controlling interest; (3) any person with an ownership interest in New-Indy; (4) any current or

former officer or director of New-Indy; (5) any current or former employee of New-Indy for any

potential exposure during their employment by New-Indy; (6) persons who have entered into

separate settlement agreements with New-Indy related to claims similar to those claims made in

this action; and (7) the legal representatives, successors, or assigns of New-Indy.

          64.    Plaintiffs reserve the right to revise the Class definition based on facts learned while

litigating this matter.

          65.    This action is proper for Class treatment under Fed. R. Civ. P. 23. While the exact

number and identities of other Class members are unknown to Plaintiffs at this time, Plaintiffs are

informed and believe that there are many thousands of Class members. Over one million people

live within 30 miles of the Mill. Thus, the Class members are so numerous that individual joinder

of all Class members is impracticable.

          66.    Common questions of law and fact arise from New-Indy’s conduct described

herein.

          67.    Such questions are common to all Class members and predominate over any

questions affecting individual Class members. These include:

          a.     New-Indy’s production of hydrogen sulfide and other noxious air and water

          pollutants and contaminants, and New-Indy’s release of those pollutants and contaminants

          into the ambient air and the Catawba River;




                                                   16
     0:21-cv-01704-SAL         Date Filed 06/08/21     Entry Number 1        Page 17 of 35




       b.      New-Indy’s violation of applicable federal and state laws, regulations, and permits

       relating to hydrogen sulfide and other noxious air and water pollutants and contaminants;

       c.      Findings and determinations made by the EPA regarding New-Indy’s operation of

       the Mill;

       d.      Finding and determinations made by DHEC regarding New-Indy’s operation of the

       Mill;

       e.      Enforcement actions by EPA and by DHEC against New-Indy;

       f.      Whether New-Indy’s actions constitute actionable misconduct as set forth in this

       complaint;

       g.      Whether, and to what extent, injunctive relief should be imposed on New-Indy’s to

       prevent such conduct in the future;

       h.      Whether, and to what extent, Class members have suffered and continue to suffer

       damages that include contamination of their air and water, requiring upgrades, changes,

       and additions to the Mill’s wastewater treatment facilities, property, methods, testing,

       monitoring, and operations, as well as remediation of all affected air and water.

       i.      Whether the Class members have sustained damages as a result of New-Indy’s

       wrongful conduct; and

       j.      The appropriate measure of damages or other relief.

       68.     Plaintiff’s claims are typical of those of the Class members because Plaintiff and

the other Class members sustained damages arising out of the same wrongful conduct, as detailed

herein. Plaintiff and Class members sustained similar injuries arising out of New-Indy’s wrongful

conduct. The injuries of the Class members were caused directly by New-Indy’s wrongful conduct.

       69.     In addition, the factual background of New-Indy’s misconduct is common to all




                                               17
     0:21-cv-01704-SAL          Date Filed 06/08/21      Entry Number 1        Page 18 of 35




Class members and represents a common misconduct resulting in injury to all Class members.

Plaintiff’s claims arise from the same practices and course of conduct that give rise to the claims

of Class members and are based on the same legal theories.

       70.     Plaintiff will fairly and adequately represent and pursue the interests of the Class.

Plaintiff understand the nature of her claims herein, has no disqualifying conditions, and will

vigorously represent the interests of the Class members. Neither Plaintiff nor Plaintiffs’ counsel

have any interests that conflict with or are antagonistic to the interests of the Class members.

       71.     Plaintiff has retained competent and experienced environmental class action

attorneys to represent her interests and those of the Class members. Plaintiff and Plaintiffs’ counsel

have the necessary financial resources to litigate this class action adequately and vigorously.

Plaintiff and counsel are aware of their fiduciary responsibilities to the Class members and will

diligently discharge those duties by vigorously seeking the maximum possible recovery for them.

       72.     The prerequisites of maintaining a class action pursuant to Fed. R. Civ. P. 23(b)(1)

are met, as the prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings or incompatible standards of conduct for New-Indy. Additionally,

individual actions may be dispositive of the interest of all members of the Class, although certain

Class members are not parties to such actions.

       73.     The prerequisites of maintaining a class action pursuant to Fed. R. Civ. P. 23(b)(2)

are met, as New-Indy has acted and refused to act on grounds that apply generally to the Class as

a whole, and Plaintiffs seek, inter alia, equitable remedies with respect to the Class as a whole. As

such, final injunctive and declaratory relief with respect to New-Indy is appropriate for the Class

as a whole.

       74.     The prerequisites to maintaining a class action pursuant to Fed. R. Civ. P. 23(b)(3)




                                                 18
      0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1         Page 19 of 35




are met, as questions of law or fact common to the Class predominate over any questions affecting

only individual members, and a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy. It is desirable for the efficiency of the parties and the

Court to concentrate the litigation of the claims in this forum and provide for single adjudications

of common issues. Furthermore, the adjudication of this controversy through a class action will

avoid the potentially inconsistent and conflicting adjudications of the claims asserted herein.

                                   FIRST CAUSE OF ACTION
                                     NEGLIGENCE PER SE

       75.      Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

       76.     New-Indy has negligently violated South Carolina’s “Pollution Control Act,”

South Carolina Code § 48-1-90(A)(1), § 48-1-100(A), § 48-1-110(a)(e), § 48-1-130, the Federal

Clean Air Act, the Federal Clean Water Act, related federal and state regulations, and related

federal and state permits.

       77.     Negligence per se is warranted when a plaintiff can prove that 1) a defendant owed

a duty of care arising from a statute, and 2) that the defendant violated the statute.

       78.     As to the first prong, Plaintiffs must prove a duty of care through the following: a)

that the essential purpose of the statute is to protect Plaintiffs from the kind of harm Plaintiffs have

suffered; and b) that Plaintiff are members of the class of persons the statute is intended to protect.

       79.     S. C. Code § 48-1-20 establishes the “[d]eclaration of public policy” for Title 48,

the “Pollution Control Act”, to “maintain reasonable standards of purity of the air and water

resources of the State, consistent with the public health, safety and welfare of its citizens”, as well

as “the protection of physical property and other resources . . .”

       80.     S. C. Code § 48-1-90 expressly prohibits and makes it unlawful to “discharge into



                                                  19
     0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1       Page 20 of 35




the environment of the State organic or inorganic matter, including sewage, industrial wastes, and

other wastes, except in compliance with a permit issued by the department.”

       81.     S. C. Code § 48-1-100(A) expressly prohibits New-Indy from “mak[ing] a new

outlet or source”, and/or “increase the quality of discharge from existing outlets or sources”, of

“air contaminants” into the “ambient air of the State”, without first making an application to DHEC

for “a permit to discharge from the outlet or source.”

       82.     S. C. Code § 48-1-110(a)(e) expressly prohibits New-Indy from “directly or

indirectly, negligently or willfully, to discharge[ing] any air contaminant or other substance in the

ambient air that shall cause an undesirable level.”

       83.     S. C. Code § 48-1-130 expressly prohibits New-Indy, as a “person discharging . . .

other waste or air contaminant into the environment of the State, in such a manner or quantity as

to cause pollution”, from continuing to “discharge upon receipt of an order of the department”,

regardless of whether “the conditioned discharge has been by virtue of a permit issued by the

department”.

       84.     S. C. Code § 48-1-110 (2) makes it unlawful for any person to, until plans thereof

have been submitted to and approved by the department and a written permit thereof shall have

been granted to make any change in, addition to or extension of any existing disposal system of

part thereof that would materially alter the method or the effect of treating or disposing of the

sewage, industrial wase and other waters.

       85.     S. C. Code § 48-1-110 (3) makes it unlawful for any person to, until plans thereof

have been submitted to and approved by the department and a written permit thereof shall have

been granted, to operate such new disposal systems or new source, or any existing disposal system

or source.




                                                 20
     0:21-cv-01704-SAL          Date Filed 06/08/21      Entry Number 1         Page 21 of 35




       86.     S. C. Code § 48-1-110 (3) makes it unlawful for any person to, until plans thereof

have been submitted to and approved by the department and a written permit thereof shall have

been granted to increase the load through existing outlets of sewage, industrial water, or other

wastes into the waters of the State.

       87.     S. C. Code § 44-55-80 expressly prohibits “contamination” of a water system that

renders it “inoperable or unusable.”

       88.     The Act’s purpose, as defined by S. C. Code § 48-1-20,             of “maintain[ing]

reasonable standards of purity of the air”, protecting the “public health, safety and welfare of its

citizens” and, “the protection of physical property and other resources” is clearly to prevent the

harm that Plaintiffs have suffered—the inability to breathe the air at their homes, and in their

communities, without risk to their health, safety and welfare, and the destruction of their enjoyment

of their property and other resources,

       89.     Since the Plaintiffs are members of the public that utilize the air covered by the Act

and its subparts, as well as the Federal Clean Air Act and Clean Water Act, related federal and

state regulations, and federal and state permits, they are clearly protected.

       90.     Therefore, New-Indy owed and continues to owe Plaintiffs and the affected families

a duty of care not to contaminate their air and water, the most basic of human necessities and

resources, and a duty not to contaminate the air and waters of the States of South Carolina and

North Carolina.

       91.     New-Indy has clearly breached this duty of care by failing to halt the production of

containerboard, cardboard, brown paper, white paper, and other materials that produce hazardous,

irritating, noxious, corrosive, sensitizing, odorous, extremely flammable and contaminating

substances into the air, water, and surrounding environment. Instead, New-Indy has continued its




                                                 21
     0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1        Page 22 of 35




increased production of its products to continue their increase in profits; consequently, the second

element of negligence per se is satisfied.

       92.     New-Indy has further clearly breached its duty of care by (1) discharging pollutants,

contaminants, and/or other harmful substance(s) into the ambient air and waterways that cause an

undesirable level; (2) discharging into the environment of the State organic or inorganic matter,

that is outside of compliance with a permit issued by DHEC; (3) making a new outlet or source

and/or increasing the discharge from existing outlets or sources of air and water pollutants,

contaminants, and other harmful substances into the ambient air and waters of the State, without

first making an application to do so to DHEC; (4) failing to halt the discharge of air and water

pollutants, contaminants, and other harmful substances into the environment of the State, in such

a manner or quantity as to cause pollution; (5) violating federal laws including the Clean Air Act

and Clean Water Act and related regulations; and (6) violating its federal and state permits;

consequently, the second element of negligence per se is further satisfied.

       93.     Defendant is liable under negligence per se for violating the Act, federal laws

including the Clean Air Act and Clean Water Act and related regulations, and its federal and state

permits.

       94.     New-Indy has failed to cure its wrongful conduct.

       95.     New-Indy has continued to operate its new outlet and/or increased discharge from

existing outlets into the ambient air and waters of the State, without making an application and

receiving the required permits to do so.

       96.     Plaintiffs are entitled to recover general, special, and punitive damages as a result

of the negligence per se arising from New-Indy’s conduct.




                                                22
     0:21-cv-01704-SAL           Date Filed 06/08/21      Entry Number 1       Page 23 of 35




                     SECOND CAUSE OF ACTION
 NEGLIGENCE, GROSS NEGLIGENCE, RECKLESSNESS, & WILLFUL CONDUCT

       97.        Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

       98.        New-Indy is liable for common law negligence by polluting and contaminating the

community, area, and region in which Plaintiffs live, work, visit, frequent, and/or otherwise enjoy.

       99.        Negligence requires: (1) a duty, (2) breach of that duty, (3) proximate causation,

and (4) injury.

       100.       New-Indy has been designated as the discharging source of undesirable level of air

and water pollutants and contaminants, and as responsible party for the contamination at the

community, area, and region in which Plaintiffs live, visit, frequent, and/or otherwise enjoy, and

as such, New-Indy knew or should have known that its failure to use reasonable care in controlling,

monitoring, maintaining and operating the Mill and in collecting, using, storing, disposing of, and

causing to be disposed of chemicals, pollutants, contaminants and other harmful substances,

would create and has created actual harm to the persons, animals, and lands of others, including

from the foul condensate stream to the ASB in the wastewater treatment facility and the

environment in and around the site.

       101.       New-Indy knew or should have known that there existed and still exists, a certainty

of harm to others, including Plaintiffs, that would result from the disposing, discharging,

depositing, releasing, and allowing the release of these chemicals, pollutants, contaminants, and

other harmful substances, from the foul condensate stream of waste water into the ambient air,

water, and the environment in and around the community, area, and region in which Plaintiffs live,

work, visit, frequent, and/or otherwise enjoy.

       102.       At all times material herein, New-Indy was under a duty to act with due and



                                                  23
      0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1        Page 24 of 35




reasonable care as imposed by law.

        103.    At all times relevant, New-Indy had the strictest duty of care to conduct itself in

safe and reasonable manner.

        104.     New-Indy violated its duty of care negligently by failing to act with reasonable

care by operating the Mill and preventing the pollution and contamination.

        105.    New-Indy violated its duty of due care, and said violation was grossly negligent,

willful and wanton, reckless, and calculated to cause grievous bodily harm to human beings and

property, including Plaintiffs, with New-Indy conscious of how its conduct invaded Plaintiffs’

rights and would likely cause the foreseeable and resulting injuries and damages.

        106.    Plaintiffs have in the past and will in the future sustain damages as a result of New-

Indy’s negligence, gross negligence, willful and wantonness, and recklessness in failing to prevent

the contamination of the air and waters of the State by negligently failing to contain and properly

remediate the pollutants, contaminants, and other harmful substances.

        107.     As a proximate result of aforesaid carelessness and negligence of New-Indy, the

aforesaid conduct caused severe injury to Plaintiffs and thereby proximately caused Plaintiffs to

sustain damages and injuries as herein alleged.

        108.    New-Indy had and still has a clear duty to prevent the pollution and contamination,

to subsequently ameliorate the effects of the pollution and contamination in the community and

waters of the State, and lastly, to prevent further and continuing pollution and contamination of

Plaintiffs’ air and waters of the State.

        109.    New-Indy knew that their increased production, production changes, facility

modifications, and other operational changes would result in increased hydrogen sulfide emissions

from the Mill into the air and the increased discharge of wastewater into the Catawba River.




                                                  24
     0:21-cv-01704-SAL           Date Filed 06/08/21      Entry Number 1        Page 25 of 35




       110.      New-Indy knew that their current steam stripper was insufficient to handle the

concentrations of foul condensate being produced by New-Indy’s production, production changes,

facility modifications, and other operational changes.

       111.      However, New-Indy has failed to act with the due care owed to Plaintiffs and the

community, area, and region in which Plaintiffs live, work, visit, frequent, and/or otherwise enjoy,

and Plaintiffs and others affected in the same manner are still suffering as a result.

       112.      Plaintiffs are entitled to recover general, special, and punitive damages as a result

of the negligence, gross negligence, willful and wantonness, and recklessness of New-Indy’s acts

and omissions.

                                   THIRD CAUSE OF ACTION
                                         TRESPASS

       113.      Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

       114.      New-Indy has created a continuing trespass on Plaintiffs’ property through the air

and water contamination, yet it has chosen not to cease, minimize, decrease, or safely and

reasonably remediate the damage caused, and instead allowed the contamination to continue,

increase and spread.

       115.      A trespass is any intentional invasion of a plaintiff's interest in the exclusive

possession of his property.

       116.      A trespass is continuing when it is intermittent or periodical, despite abatement that

is reasonable and practicably possible.

       117.      Plaintiffs’ air and water has been invaded by hazardous, irritating, noxious,

corrosive, sensitizing, odorous, extremely flammable and contaminating chemical substances

which make the air unusable and potentially dangerous to Plaintiffs and others in the affected area.



                                                  25
     0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1       Page 26 of 35




       118.    New-Indy’s failure to remediate, cease or mitigate the trespass has only led to the

further and constant strain upon Plaintiffs and others in the affected area enjoyment of their full

property rights and value.

       119.    Plaintiffs are entitled to recover general, special, and punitive damages as a result

of the trespass arising from New-Indy’s acts and omissions.

                                FOURTH CAUSE OF ACTION
                                      NUISANCE

       120.    Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

       121.     New-Indy’s invasion of Plaintiffs’ property has created a continuing nuisance.

       122.    A nuisance is a substantial and unreasonable interference with a Plaintiffs’ use and

enjoyment of his property.

       123.    The definition of a nuisance occurs wherever acts or conditions are subversive of

public order, decency, or morals, or constitute an obstruction of public rights.

       124.    A nuisance is undoubtedly public when it affects the entire community or

neighborhood, as is the case here, and a nuisance is continuing when it is intermittent or periodical

despite possible abatement.

       125.    Plaintiffs’ properties and the public in the Class Area, through the exposures in the

air and water, have been contaminated by the aforementioned discharges, releases, and emissions

of pollutants, contaminants, and other harmful substances by New-Indy.

       126.    The contamination of Plaintiffs’ properties and the public in the Class Area, and air

and water with pollutants, contaminants, and other harmful substances, constitutes an unreasonable

and substantial invasion of Plaintiffs’ use and enjoyment of their properties in that they can no

longer use and enjoy their properties and air for the same purposes and to the same extent as they



                                                 26
      0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1        Page 27 of 35




could prior to the contamination caused by New-Indy.

       127.    The pollution and contamination constitute a nuisance, which has resulted in the

injuries and damages to Plaintiffs and Plaintiffs’ properties described herein.

       128.    New-Indy has maintained a condition on Plaintiffs’ properties that is an illegal

burden and/or servitude on Plaintiffs’ properties.

       129.    New-Indy’s wrongful actions in the creation of the pollution and contamination,

maintenance of their land, unlawful discharge to waters of the State, and failure to reasonably

abate, minimize, or remediate the contamination to said air and water, resulting in migration of

contamination on to Plaintiffs’ properties has and continues to injure and/or annoys Plaintiffs,

interfering with their use and enjoyment of their property, legal rights, and quality of life.

       130.    Such wrongful acts by New-Indy in the maintenance and use of its land and failure

to remediate the contamination was and is a foreseeable and proximate cause of injury, discomfort,

annoyance, inconvenience, and/or damage to Plaintiffs, themselves, and their property.

       131.    New-Indy’s conduct is the legal and actual cause of the intentional, unreasonable,

negligent, and/or reckless invasion of Plaintiffs’ interests in the private use and enjoyment of their

property.

       132.    Plaintiffs are entitled to recover general, special, and punitive damages as a result

of the nuisance arising from New-Indy’s acts and omissions.



                          FIFTH CAUSE OF ACTION
                  PRELIMINARY AND PERMANENT INJUNCTION
            TO CEASE POLLUTION AND REMEDIATE THE ENVIRONMENT

       133.    Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.




                                                 27
     0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1        Page 28 of 35




       134.     An injunction should issue to prevent New-Indy from producing, releasing,

spraying, emitting, dispersing, discharging, or otherwise engaging in conduct that causes a release

or emission of hydrogen sulfide and other pollutants, contaminants, and harmful substances into

the Class Area in which Plaintiffs live, work, visit, frequent, and/or otherwise enjoy, by entering

an Order requiring New-Indy:

                a.    To immediately cease and desist, or substantially reduce, the production of

       containerboard and other paper products;

                b.    To immediately cease and desist the production, release, spray, emission,

       discharge and/or dispersion of hydrogen sulfide and other pollutants, contaminants, and

       harmful substances from the Mill into the air and/or water surrounding, in, or adjacent to

       the Class Area in which Plaintiffs live, work, visit, frequent, and/or otherwise enjoy;

                c.    To immediately become compliant with any and all applicable federal, state,

       and local laws, regulations, permits, licenses, and orders related to of the production,

       release, spray, emission, discharge and/or dispersion of hydrogen sulfide and other

       pollutants, contaminants, and harmful substances into the air and/or water surrounding, in,

       or adjacent to the Class Area in which Plaintiffs live, work, visit, frequent, and/or otherwise

       enjoy;

                d.    To immediately make, perform, conduct, or otherwise engage in any and all

       the construction and/or renovations to the Mill necessary to become compliant with any

       and all applicable federal, state, and local laws, statutes, ordinances, regulations, permits,

       licenses, and orders related to of the production, release, spray, emission, discharge and/or

       dispersion of hydrogen sulfide and other pollutants, contaminants, and harmful substances

       into the air and/or water surrounding, in, or adjacent to the Class Area in which Plaintiffs




                                                 28
        0:21-cv-01704-SAL        Date Filed 06/08/21       Entry Number 1        Page 29 of 35




         live, work, visit, frequent, and/or otherwise enjoy, and to correct, remedy, cease, and

         counteract all pollution and contamination caused by the Mill’s operation to date; and

                e.      To perform any other act or action that the discovery may reveal to address

         New-Indy’s conduct causing pollution and contamination by the Mill’s operations.

         135.   To obtain an injunction, Plaintiffs must demonstrate that the relief requested is

reasonably needed to preserve the parties’ rights during the litigation and that they (1) would suffer

irreparable harm if the injunction is not granted; (2) that they will likely succeed on the merits of

the litigation; and (3) there is an inadequate remedy at law.

         136.   Plaintiffs will suffer irreparable harm if an injunction does not issue in that they

will:

                a.      Continue to suffer any and law adverse health effects caused by New-Indy’s

         production, release, spray, emission, discharge and/or dispersion of hydrogen sulfide and

         other pollutants, contaminants, and harmful substances into the air and/or water

         surrounding, in, or adjacent to the Class Area in which Plaintiffs live, work, visit, frequent,

         and/or otherwise enjoy; and

                b.      Continue to suffer the loss of the use and enjoyment of their property caused

         by New-Indy’s nuisance and trespass related to the Mill’s production, release, spray,

         emission, discharge and/or dispersion of hydrogen sulfide and other pollutants,

         contaminants, and harmful substances into the air and/or water surrounding, in, or adjacent

         to the Class Area in which Plaintiffs live, work, visit, frequent, and/or otherwise enjoy.

         137.   Plaintiffs will likely succeed on the merits of their claim because:

                a.      New-Indy is liable under negligence per se for violating the Act, federal

         laws including the Clean Air Act, Clean Water Act, and related regulations, and its federal




                                                   29
     0:21-cv-01704-SAL          Date Filed 06/08/21       Entry Number 1       Page 30 of 35




       and state permits;

               b.        As a result of New-Indy’s negligence, gross negligence, willful and

       wantonness, and recklessness in failing to prevent the pollution and contamination of the

       State’s air and waters used by Plaintiffs and by negligently failing to contain and properly

       remediate the source of such pollution, Plaintiffs have sustained damages and injuries as

       herein alleged;

               c.        New-Indy’s pollution and contamination constitutes a nuisance, which has

       resulted in the injuries and damages to Plaintiffs and Plaintiffs’ properties described herein;

               d.        New-Indy has engaged in an intentional, unreasonable, negligent, and/or

       reckless invasion of Plaintiffs’ interests in the private use and enjoyment of their property,

       constituting a trespass as described herein; and

       138.    Absent a Court Order enjoining New-Indy’s conduct, Plaintiffs have no adequate

remedy to immediately prevent New-Indy from the producing, releasing, spraying, emitting,

discharging and/or dispersing hydrogen sulfide and other pollutants, contaminants, and harmful

substances into the air and/or water surrounding, in, or adjacent to the Class Area in which

Plaintiffs live, work, visit, frequent, and/or otherwise enjoy, as legal relief in the form of money

damages is insufficient to prevent New-Indy from continuing its conduct.

                     ECONOMIC DAMAGES AND PROPERTY DAMAGE

       139.    Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

       140.    Plaintiffs at all times herein mentioned, had interest or title in their properties and

the right to quiet and useful enjoyment thereof, as well as their surrounding living environment,

including the air and water.




                                                 30
      0:21-cv-01704-SAL         Date Filed 06/08/21      Entry Number 1        Page 31 of 35




         141.   As a direct and proximate result of the wrongful conduct of New-Indy, pollutants,

contaminants, and other harmful substances have infiltrated and irreparably damaged Plaintiffs’

interest in their properties.

         142.   As a direct and proximate result of said wrongful conduct, Plaintiffs have suffered

economic damages including, but not limited to, the loss of use of property, denial of useful and

quiet enjoyment of property, diminution in the fair market value of the property, impairment of

the salability of property, property damage, and losses related to the pollution and contamination,

all of which have caused said property to be stigmatized.

                        PERSONAL INJURY AND FEAR OF ILLNESS

         143.   Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

         144.   As a further direct and proximate result of said wrongful conduct, Plaintiffs have

suffered, and will continue to suffer, pain, discomfort, anxiety, fear, worries, stress, and mental

and emotional distress, in an amount to be set forth according to proof at trial.

         145.   Plaintiffs are informed, believe, and therefore allege that they have and/or will

suffer personal injury and medical expenses due to their exposure to the contaminated air and

water.

         146.   The levels of certain pollutants and contaminants, including hydrogen sulfide and

methyl mercaptan, invaded the air and water in the community, area, and region in which Plaintiffs

live, work, visit, frequent, and/or otherwise enjoy, ultimately contaminating the air and water, have

been medically proven to lead to certain types of illness.

         147.   Plaintiffs have been and continue to be exposed to such illness-causing pollutants

and contaminants through breathing and being generally exposed to the contaminated air and




                                                 31
     0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1        Page 32 of 35




water.

         148.   Plaintiffs’ emotional stress, worries, and anxieties about developing illness due to

New-Indy’s tortious conduct are proven to be reasonable, and thus, compensable.

                                        REMEDIATION

         149.   Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

         150.   As a direct and proximate result of the wrongful conduct of New-Indy, Plaintiffs

have suffered and continue to suffer damages that include contamination of Plaintiffs’ air and

water, requiring upgrades, changes, and additions to the Mill’s wastewater treatment facilities,

property, methods, testing, monitoring, and operations, as well as remediation of all affected air

and water.

                               LOSS OF ENJOYMENT OF LIFE

         151.   Each and every allegation of this complaint is incorporated herein as fully as if

repeated verbatim.

         152.   Damages for the loss of enjoyment of life are separate and apart from pain and

suffering damages and compensate Plaintiffs for limitations on their ability to participate in and

derive pleasure from the normal activities of “daily life” or their inability to pursue “talents,

recreational interests, hobbies, or avocations.” In the past, courts have held that the diminishment

of pleasure resulting from the loss of use of one of the senses qualifies as loss of the enjoyment of

life. See Boan v. Blackwell 343 S.C. 498, 501 (S.C. 2001).

         153.   As a result of New-Indy’s aforementioned tortious conduct, Plaintiffs cannot safely

breathe the air around them; they cannot experience, enjoy, or use the water around them; they

cannot go about their normal lives; and they cannot live on and enjoy their homes, property, yards,




                                                 32
      0:21-cv-01704-SAL          Date Filed 06/08/21     Entry Number 1       Page 33 of 35




and the outdoors as a result because they are subject to toxic, noxious odors, and do not have clear,

clean air or water.

       154.    As a direct and proximate result of New-Indy’s conduct alleged herein, Plaintiffs

have lost the enjoyment of residing in their own homes, as well as living in and enjoying their

communities and environment.

                                     PRAYER FOR RELIEF

       Accordingly, Plaintiffs request the following relief:

       1.      Injunctive relief as stated in the Fifth Cause of Action;

       2.      Diminution in value of Plaintiffs’ properties;

       3.      Costs associated with the cleanup of Plaintiffs’ properties and restoring them to a

condition free of contamination;

       4.      Past and future out of pocket expenses in procuring air filtering, air cleaning, water

filtering, and water supply services, products, and resources;

       5.      Past and future physical pain and suffering, disease, and illness;

       6.      Past and future reasonable and necessary medical expenses;

       7.      Reasonable and necessary expenses for medical monitoring;

       8.      Full compensation for the inconvenience, annoyance, and damage to Plaintiffs’

quality and enjoyment of life;

       9.      Past and future mental suffering associated with the fear, stress, and anxiety arising

out of the increased risk of developing illness and disease in the future as a result of Plaintiffs

exposure to pollutants, contaminants, and other harmful substances;

       10.     Past and future mental suffering associated with the fear of contracting illness;

       11.     Punitive damages as provided by law;




                                                 33
     0:21-cv-01704-SAL         Date Filed 06/08/21       Entry Number 1        Page 34 of 35




       12.     Pursuant to Fed. R. Civ. P. 23, certification of the proposed Class and designation

of Plaintiffs as representatives of the proposed Class and Plaintiffs’ counsel as Class Counsel; and

       13.     Any and all other damages which have arisen or may arise in the future which are

presently unnamed.

                                        JURY DEMAND

       Plaintiffs respectfully demands a trial by jury on all issues raised in the Complaint, pursuant

to Fed. R. Civ. P. 38.

DATED: June 8, 2021                                   Respectfully submitted,

                                                      ELROD POPE LAW FIRM

                                                      /s/ Ben P. Leader
                                                      Ben P. Leader
                                                      District Court ID # 11923
                                                      Elrod Pope Law Firm
                                                      P.O. Box 11091
                                                      Rock Hill, SC 29731
                                                      803-324-7574
                                                      bleader@elrodpope.com

                                                      /s/ Thomas E. Pope
                                                      Thomas E. Pope
                                                      District Court ID # 4947
                                                      Elrod Pope Law Firm
                                                      P.O. Box 11091
                                                      Rock Hill, SC 29731
                                                      803-324-7574
                                                      tpope@elrodpope.com

                                                      /s/ Leonidas Stavrinakis
                                                      Leonidas E. “Leon” Stavrinakis
                                                      District Court ID # 6552
                                                      Stavrinakis Law Firm
                                                      1 Cool Blow Street, Suite 201
                                                      Charleston, SC 29403
                                                      843-724-1060
                                                      leon@lawleon.com




                                                 34
0:21-cv-01704-SAL   Date Filed 06/08/21     Entry Number 1        Page 35 of 35




                                          Philip C. Federico
                                          Brent P. Ceryes
                                          Pro Hac Vice Applications to be Submitted
                                          Schochor, Federico and Staton, P.A.
                                          1211 St. Paul Street
                                          Baltimore, Maryland 21202
                                          410-234-1000
                                          pfederico@sfspa.com

                                          Chase T. Brockstedt
                                          Stephen A. Spence
                                          Pro Hac Vice Applications to be Submitted
                                          Baird Mandalas Brockstedt, LLC
                                          1413 Savannah Road, Suite 1
                                          Lewes, Delaware 19958
                                          302-645-2262
                                          chase@bmbde.com

                                          Attorneys for Plaintiffs and the Class




                                  35
